El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Agustín Balasquide solicitó de la Corte de Distrito de Bayamón que librara un auto de mandamus dirigido a Manuel E. Lujan y a Agustín Espinosa, Secretario-Auditor y Alealde-Tesoréro del Municipio de Cataño, respectivamente, ordenándoles la inmediata expedición de los libramientos y certificaciones de pago de los salarios devengados por el Se-cretario-Auditor que fué de dicho municipio Víctor Martínez durante los meses de junio, octubre, última quincena, noviem-bre y diciembre, de 1930, y enero, 1931, veinte y seis días, as-cendentes a $436.58.
*565Como Víctor Martínez había fallecido, la corte ordenó qne se diera traslado de la solicitud a sus herederos. Éstos com-parecieron y formularon demanda en oposición a que se ex-pidiera el auto a favor de Balasquide y en solicitud de que se librara a su favor. Negaron que su causante hubiera fir-mado documentos auténticos vendiendo sus sueldos y levan-taron las siguientes cuestiones:
1, No procedencia del mandamus, porque lo que se reclama es la ejecución de un contrato;
2, Falta de causa de acción porque de la petición lo que surge es una orden de retención de cheques y no una orden de pago;
3, Falta de causa de acción porque los documentos de que se trata no son auténticos según exigen los Reglamentos de la Auditoría;
4, Falta de causa de acción porque el documento correspondiente a enero demuestra que se otorgó para justificar una cesión de suel-dos que no se habían devengado aún, lo que es contrario' a la polí-tica pública, y
5, Excepción de cosa juzgada.
El auto fné expedido y en el día señalado para su vista comparecieron todas las partes interesadas. Los demanda-dos expusieron que ellos no lo habían cumplido porque exis-tía un conflicto de reclamaciones entre el peticionario y los interventores, esperando para actuar que ese conflicto fuera resuelto por la corte, y, además porque el municipio carecía de fondos suficientes para ello. Se practicó prueba, y la corte finalmente dictó sentencia declarando con lugar la so-licitud. Apelaron los interventores y en su alegato seña-lan cinco errores que corresponden a las cinco cuestiones ya mencionadas qne suscitaron en la corte de distrito y que ésta resolvió en contra suya.
 Al discutirse este caso en el seno del tribunal sur-gió la cuestión de si hay o no derecho a intervenir en casos de mandamus.
Resumiendo la jurisprudencia sobre la materia dice Corpus J uris:
“En un número de decisiones se ha resuelto o dicho que no se *566permitirá una intervención en ausencia de autoridad estatutaria para ello aun cuando exista derecho o jnterés en la cosa objeto del litigio. Y se ha resuelto que no se permitirá una intervención cuando de acuerdo con el estatuto las únicas alegaciones autorizadas en un pro-. cedimiento de mcmdcmnus son el auto y la contestación. Por otra parte en otros casos en que- no se mencionaba autoridad estatutaria se resolvió o dijo que se podía permitir una intervención al demos-trarse debidamente el interés que se tenía en la cosa objeto del liti-gio. Y de conformidad con los estatutos de algunas jurisdicciones, cualquier persona o corporación que por tener interés pudiera ser unida como una parte necesaria o adecuada en procedimientos de mandamus, de ordinario se le permitirá que intervenga en el mismo. No obstante, sea como fuera, debe demostrarse debidamente que existe un interés substancial en la cosa objeto del litigio para auto-rizar una intervención.” 38 C. J. 856.
Para sostener la negativa se citan en las notas al texto casos de Illinois, Missouri, Iowa y Oklahoma, y para man-tener la afirmativa se citan casos de Arkansas, Nebraska, Carolina del Norte, Texas, Virginia, Connecticut y Puerto Pico. En los Estados de Louisiana y Kentucky, se encuentran de-cisiones en un sentido y en otro.
La decisión nuestra que se cita se dictó en el caso de Puente v. Foote, Juez de Distrito, 17 D.P.R. 889, 891. En ella se dijo:
“La intervención de esas personas fué propiamente admitida porque la regla general en la jurisprudencia americana para estos casos, es permitir la intervención de personas a quienes pueda afec-tar la resolución que se dicte. (26 Cyc., 418.)
“Además, esta Corte Suprema en casos análogos como son los autos de certiorari ha permitido esa intervención siempre que se la ha demostrado estar interesado en el asunto.”
En el caso de Conlee v. Clay City et al., de Kentucky, reportado en 102 S. W. 862, se dijo:
“La corte acertadamente autorizó que los dos contribuyentes y electores de la ciudad fueran hechos partes y defendieran el litigio, al aparecer que existía colusión entre los demandados y el deman-dante. El alcalde y el concejo son meramente los representantes de los vecinos de la municipalidad y cuando se confabulan con el de-*567mandante es propio que los ciudadanos de la ciudad presenten su defensa, si así desean hacerlo, ya que de lo contrario la corte no co-nocería la verdad.”
En el de Johnston et al. v. Conway, 237 S.W. 80, 82, la Corte Suprema de Arkansas, decidió:
“A una petición de los apelantes para que se les hiciera parte en los procedimientos y alegando que ellos eran contribuyentes y que estaban interesados en el resultado del litigio, petición que es-taba debidamente jurada, la corte resolvió acertadamente al permi-tir que los apelantes intervinieran y que se les tratara como partes demandadas. Además no hubo réplica alguna a la solicitud de los apelantes para que se les hiciera partes en el litigio. No habiendo la apelada presentado objeción alguna en la corte inferior a la re-solución de la corte autorizando que se hiciese a los apelantes partes demandadas, ella no puede ahora suscitar ante esta corte esa cues-tión por primera vez. Hadley v. Bryan, 70 Ark. 197, 66 S. W. 921; Williams v. Bennett, 75 Ark. 312, 88 S. W. 600, 112 Am. St. Rep. 57.”
La Corte Suprema de Nebraska en el caso de First National Bank of Neligh v. Lancaster et al., 74 N. W. 858, aplicando un precepto general contenido en el Código de En-juiciamiento Civil del estado, similar al artículo 72 del nues-tro, se expresó así:
“El peticionario insiste en que el banco es un mero intruso en el caso y que no debe permitírsele que ataque la sentencia ya sea correcta o incorrecta. Pero creemos que no se cometió error alguno al permitir la intervención. El auto de mandamus ya ha dejado de ser un auto privilegiado. Al ser el remedio adecuado es expe-dido como cuestión de derecho a instancias de un litigante particular. State v. Commissioners of Butler Co., 11 Kan. 67; Fisher v. Charleston, 17 W. Va. 63; State v. Commings, 17 Neb. 311, 22 N. W. 545. El artículo 50a del Código lee como sigue: ‘Cualquier persona que tenga o alegue tener interés en el asunto en litigio, en el éxito de cualquiera de las partes o algún derecho en contra de am-, bas, en cualquier asunto que esté pendiente o que se inicie en cual-quiera de las cortes del estado de Nebraska, podrá ser parte en una acción entre' cualesquiera otras personas o corporaciones, ya asocián-dose al demandante para reclamar lo que se pretenda en la petición o uniéndose al demandado para oponerse a las pretensiones del de-*568mandante o pidiendo algo en sentido adverso a las reclamaciones de demandante y demandado, bien antes o después de surgir la con-troversia en el litigio y antes de que dé comienzo el juicio’.”
La propia Corte Suprema de Nebraska en un caso deci-dido anteriormente, State ex rel. Graber v. Matley and others, 24 N. W. 200, había dicho:
“Es regla bien establecida que en materias de mero derecho pú-blico el pueblo es la verdadera parte interesada y en tales casos la negativa ilegal por parte de los funcionarios de actuar tiene tanto interés para un vecino como para el otro. People v. Collins, 19 Wend. 56; County of Pike v. State, 11 Ill. 202; The King v. Commissioners, 1 Term R. 146; Moses, Mand. 197, 198. En tales casos basta que el peticionario demuestre que es vecino y que como tal está interesado en el cumplimiento de las leyes. State v. Stearns, 11 Neb. 104; S. C. 7 N. W. Rep. 743; State v. Peacock, 15 Neb. 442; S. C. 11 N. W. Rep. 685; Hall v. People, 57 Ill. 313; State v. Judge, 7 Iowa, 202; Hamilton v. State, 3 Ind. 458; People v. Halsey, 37 N. Y. 348; State v. Shropshire, 4, Neb. 413. Y si cualquier vecino puede iniciar procedimientos para garantizar el cumplimiento de las leyes, cuando la decisión del caso podría afectar a todos los vecinos del condado, cualquier otro vecino ciertamente tiene el derecho de demostrar a la corte cualquier hecho que pueda destruir la acción. Esto hubiese sido así si se hubiera expedido una orden para mostrar causa en vez de un auto alternativo y el hecho de que se expidiera el auto no impide a la corte recibir una solicitud que demuestre que el auto fué expedido bajo una relación de hechos errónea. Por tanto, resolvemos que la solicitud de intervención fué hecha debidamente.”
Otras decisiones podrían citarse. La gran mayoría se refiere a intervenciones para oponerse a la expedición del auto, pero en Texas hemos encontrado una en que el inter-ventor sustituye al demandante y obtiene finalmente que el auto se expida a su favor. Nos referimos al caso de J. C. Wright v. Neathery, Adm’r., and another, reportado en 14 Tex. 212. La Corte Suprema, por medio de su Juez Wheeler, se expresó así:
“Dos errores han sido señalados para solicitar la revocación de la sentencia: primero, que habiéndose declarado con lugar la ex-cepción previa a la petición de los demandantes no existía pleito *569pendiente y por ende que no podía haber una intervención. Segundo, que habiéndose hecho la mensura para el demandante Harper, ella no podía sostener la reclamación del interventor. Al primer seña-lamiento podría contestarse que si bien es cierto que la excepción previa fué declarada con lugar,, no se dictó sentencia basada en ella a favor de la parte demandada. Se siguió el caso para dar al de-mandante la oportunidad de enmendar y se hallaba aún pendiente cuando el apelado intervino. El demandante pudo aún enmendar su petición y proseguir su litigio hasta sentencia final sobre los mé-ritos si así lo hubiese creído prudente, y el hecho de que dejara de hacerlo así no podía privar al interventor de su derecho a sostener su reclamación, la que había sido presentada antes de dictarse sen-tencia final en el caso. En su consecuencia la objeción no está bien fundada. ’ ’
 Esclarecido este punto, procederemos al estudio y resolución de los señalamientos de error, comenzando por el último, o sea el que se refiere a la eos® juzgada. Dijo la corte de distrito en la relación del caso y opinión que sirve de base a su sentencia:
“Se invocó por la interventora la defensa de res judicata. Se re-fiere al caso No. 439 de Francisca Miranda et al. vs. Agustín Espi-nosa et al. y Agustín Balasquide, interventor, sobre mandamus. En aquel caso se declaró sin lugar la petición y también la demanda de intervención por falta de pruebas. La sentencia, como se observa, no constituye cosa juzgada en el presente caso, entre otras razones por-que ningún conflicto de intereses entre Francisca Miranda y Agus-tín Balasquide quedó resuelto por aquella sentencia; porque para que haya cosa juzgada es requisito indispensable que haya habido decisión en un pleito, sobre lo que haya sido objeto de otro pleito anterior; porque en el caso anterior, o sea el número 439 no fué re-suelto el hecho fundamental o cuestión esencial que aquí es resuelto por primera vez. Véanse Virella v. Virella, 22 D. P. R. 693; Ninlliat v. Suriñach, 27 D. P. R. 74.”
La demanda en el caso No. 439 fué- establecida por los Herederos de Martínez contra los mismos demandados en este pleito, en solicitud de que se expidiera un auto de mandamus ordenándoles el pago a dichos herederos de los mis-mos haberes de que aquí se trata. Pidió intervenir e inter-vino el aquí demandante Balasquide, alegando los mismos *570hechos que ahora alega en este pleito y pidiendo que la so-licitud de los Herederos de Martínez fuera denegada y en su lugar se expidiera el auto ordenando que el pago se ve-rificara a su favor en su carácter de cesionario de Martínez.
El pleito No. 439 fué a juicio y la Corte de Distrito de Bayamón lo resolvió por sentencia de 27 de noviembre de 1931, que es firme, declarando sin lugar tanto las pretensio-nes de los Herederos de Martínez como las del interventor Balasquide. De la relación del caso y opinión en que se funda la sentencia, transcribimos:
“Agustín Balasquídez alega, en síntesis, en su demanda de in-tervención, que Víctor Martínez, ‘le hizo cesión y traspaso de sus sueldos o salarios durante los meses de junio, octubre, noviembre y diciembre de 1930 y enero de 1931 otorgándole documentos de venta que fueron notificados y firmados por el Tesorero del Municipio de Cataño los que montan a la suma de $436.58, la que es de su exclu-siva propiedad; que ha requerido de pago a la demandada y se han negado porque el municipio carece de fondos y porque tienen cier-tas dudas sobre la forma en que dicho pago debe ser hecho debido al fallecimiento de Víctor Martínez, y que los demandados deben ser obligados a que hagan los libramientos correspondientes y el debido pago a su favor de los $436.58 en cuestión.
“Reanudada la vista del caso el 20 de noviembre de 1931, con asistencia de todas las partes y sus abogados, los peticionarios prac-ticaron prueba ofreciendo únicamente la documental del decreto de esta Corte de 9 de junio de 1931, declarando a los aquí peticionarios y a Victoria Martínez los únicos y universales herederos de Víctor Martínez. Terminada su prueba, los demandados y el interventor alegaron que no tenían prueba que ofrecer; y el caso quedó con-cluso para sentencia.
“Como se observa, el único hecho de la petición que quedó pro-bado mediante evidencia, fué la capacidad legal de los peticionarios para establecer el presente recurso. Y, por admisión de los deman-dados, que Víctor Martínez falleció y era Auditor del Municipio de Cataño; que disfrutaba de un sueldo de $1200 anuales; que se le adeudan los salarios totales de junio, noviembre y diciembre de 1930, la mitad del de octubre de 1930, y $86.58 correspondientes a enero de 1931; que ese dinero no ha sido pagado o satisfecho.
“Cuando se reclama el sueldo de un funcionario municipal, figu-*571rando la asignación en el presupuesto corriente, el deber del conta-dor municipal de expedir los libramientos necesarios es nn deber ministerial. 18 R. C. L. 221, 224; Buitrago v. Medina, 33 D. P. R. 433. En esos casos procede el auto de mandamus. Pero para que una solicitud de mandamius pueda ser tenida en consideración, es necesario que antes se haya suplicado al demandado que ejecute el acto a cuyo cumplimiento se trata de obligarle y que éste se haya negado a ello. 38 C. J. 579, párr. 53; Zavala v. Consejo, 9 D. P. R. 211; Morales v. Wilson, 16 D.P.R. 751; Coll v. Arsuaga, 24 D. P. R. 585; United States v. Boutwell, 84 U. S. 607; 2 Bouvier’s Law Dictionary; Crandall v. Amador County, 20 Cal. 72; Oraville v. Plumas, 37 Cal. 362; People v. Romero, 18 Cal. 92; Tapping on Mandamus, 282.
“Los peticionarios alegaron que los demandados fueron requeri-dos. Los demandados negaron específicamente tal hecho. Ninguna prueba presentaron los peticionarios para sostener la alegación de un previo requerimiento. Y a este respecto se ha dicho:
£ ‘ ‘ Inasmuch as this necessary prerequisite of the law has not been complied with by the applicants for the writ of mandamus in this case, the court might well decline to go further in the matter.’ Zavala v. Consejo, 9 P. R. R. 191, 194.
“La solicitud debe ser, y es, declarada sin lugar. Y no habiendo el interventor probado las alegaciones de su demanda, ésta es asi-mismo declarada sin Ligar.”
A nuestro juicio existe entre este caso y el No. 439 ya re-suelto la perfecta identidad entre las cosas, las causas, ]as personas de los litigantes y la calidad con que lo fueron que exige el Código Civil, artículo 1204, ed. 1930, para que surta sus efectos la presunción de cosa juzgada.
Balasquide tuvo una plena oportunidad en el caso de mandamus iniciado por los Herederos de Martínez para compa-recer como compareció y hacer valer su derecho. Su caso se juzgó en sus méritos. “Y no habiendo el interventor pro-bado las alegaciones de su demanda, ésta es asimismo de-clarada sin lugar,” dijo y resolvió la corte de distrito. Si no presentó prueba, culpa suya fué, y no tiene ahora dere-cho a recurrir de nuevo al tribunal para que le resuelva la misma cuestión que anteriormente suscitara.
*572En el caso de Bingham v. Kearney, 136 Cal. 175, 177, la Corte Suprema del estado dijo, en parte, lo que sigue:
“Ella se confronta ahora con la presunción de que todos los he-chos y cuestiones en controversia fueron resueltos en el pleito anterior y con la presunción adicional de que la sentencia en el litigio anterior es correcta. Si ella dejó de probar propiamente su recla-mación, o de presentar la debida prueba en el primer litigio, no se le permitirá ahora que la ventile por segunda vez. Los principios aquí enunciados son elementales. Ellos aparecen en el reciente caso de Quirk v. Rooney, 130 Cal. 510.”
Y refiriéndose a casos de mandamus, dice Corpus Juris, resumiendo la jurisprudencia sobre el particular:
“Es cuestión bien establecida que una sentencia final dictada so-bre los méritos de una solicitud para que se expida un auto alter nativo de mandamus cae dentro del principio de res judicaia, e im-pide que la misma parte y bajo las mismas circunstancias acuda en solicitud del mismo auto, así como cualquiera otra acción que en-vuelva las mismas cuestiones y en que se solicite el mismo remedio. Mas cuando la decisión no va a los méritos del caso, ella no es un impedimento {bwr); también se ha resuelto que cuando el mandamus no procede como cuestión estricta de derecho sino que puede ser de negado a discreción de la corte, el hecho de que se niegue ese reme dio no impide una acción posterior.” 34 C. J. 760.
Aquí el mandamus solicitado por Balasquide en el pleito No. 439 no fue negado ejercitando la corte su discreción, sino porque habiendo Balasquide ejercitado su derecho y te-nido una amplia oportunidad para probar sus alegaciones, no lo hizo.
Bastaría lo expuesto para la revocación de la sentencia apelada en cuanto a Balasquide, pero la resolución del caso se complica por el remedio afirmativo que solicitan los in-terventores y debemos proseguir en su estudio.
El primero de los señalamientos de error no está bien fundado a nuestro juicio. Bajo la autoridad del caso de Valladares v. Berríos, Auditor, 38 D.P.R. 682, nos inclinamos a creer que Balasquide pudo recurrir al procedimiento de *573mandamus para liacer valer un derecho de la naturaleza del que se invoca en este caso.
El segundo señalamiento de error se formula así:
“La Corte erró al no declarar con lugar la moción para desesti-mar la petición de mandamus, y al no estimar en este procedimiento que los documentos privados que se alega fueron suscritos por Víctor Martínez, sólo eran unas meras órdenes al Tesorero para que retu-viera en su poder el cheque. Y como es de suponerse que cuando se daban esas órdenes el cheque estaba ya por expedirse a favor de Víctor Martínez, tal orden de pago o cheque debía ser suscrito por los herederos de Víctor Martínez o por el mismo si no hubiera muerio. Pero nunca para que sirviera de orden de pago al Auditor contra-riando el Reg. del Aud. de P. R.”
Los documentos de que se trata son cinco pero todos es-tán redactados en forma igual. Bastará transcribir uno de ellos, el primero,o que dice:
“Yo, Víctor Martínez, mayor de edad, empleado del Municipio de Cataño, P. R., y vecino de esta ciudad, por el presente y por la suma de CIEN dólares, que confieso haber recibido del señor Agustín Balasquídez, en dinero efectivo cedo y traspaso a favor de dicho se-ñor el importe total de mis haberes o sueldo que como tal empleado municipal me corresponde por el mes de junio de mil novecientos treinta.
“Por el presente, y en virtud del acuerdo celebrado a tal efecto autorizo al Tesorero Municipal, Dr. Fernando Boneta, para que con este documento auténtico com'o justificante del mencionado traspaso entregue a dicho señor Agustín Balasquídez mi cheque por haberes o sueldo que como tal empleado municipal de esta ciudad de Cataño, P. R., correspondiente exclusivamente al mes arriba expresado. (Fdo.) Víctor Martínez, Empleado Municipal.— (Fdo.) Dr. Boneta, Tesorero Municipal. ’ ’
Impugnando el error sostiene el apelado Balasquide que se trata de una verdadera venta, debiendo el Tesorero Municipal proceder al pago del salario vendido. Sin embargo, si bien en la primera parte del documento se dice que se cede y traspasa el importe del sueldo, en la segunda a lo que se autoriza al Tesorero es a la entrega del cheque, que como es sabido se expide a nombre del funcionario que presta el ser-*574vicio, requiriendo su endoso o el de sus herederos en su caso para poder ser cobrado por otra persona.
El tercer señalamiento es como sigue:
“Que la Corte cometió error porque los documentos que se pre-sentaron por el demandante Agustín Balasquídez, para su pago, eran documentos privadas, y el Auditor tiene que exigir que se le presen-ten documentos auténticos, ante Notario, o documentos públicos, para poder ordenar el pago.”
En el acto de la vista de modo insistente se opusieron los interventores Herederos de Martínez a la admisión como prueba de los documentos de cesión, basándose en que no eran públicos ni auténticos por sí mismos.
En el caso de Valladares v. Berríos, Auditor, supra, se transcribió la sección 17, inciso (a) del Reglamento promul-gado por el Auditor de Puerto Rico páralos auditores mu-nicipales que dice:
“Los Auditores Municipales no podrán extender libramientos a favor de personas que no sean acreedores directos del municipio, o herederos de éstos en caso de muerte de aquéllos; ni reconocerán tras-pasos de haberes de ninguna clase de un individuo a otro, extendiendo siempre todo libramiento a favor de la persona, o herederos de ésta, que prestó el servicio o suministró los materiales, a menos que por mutuo acuerdo, dichos traspasos sean hechos por documento autén-tico o escritura ante notario, debiendo en este caso el auditor municipal conservar como justificante del traspaso copia de la expresada escritura o documento.”
Sólo pueden reconocerse, pues, por los auditores muni-cipales los traspasos cuando constan en documento autén-tico o escritura pública y aquí se trata de meros documentos privados.
La corte de distrito permitió con la oposición de los interventores que se practicara prueba ante ella reconociendo como auténticas las firmas que figuran al pie de los docu-mentos, y se sostiene que una vez que las firmas fueron así reconocidas no puede negarse que se trata de documentos au-ténticos.
*575No estamos conformes. Éste es nn procedimiento de mandamuts. La situación jurídica que hay que considerar es la que surge en el momento que se requiere al demandado y no después. La autenticidad debió ser plena antes de re-currirse a la corte.
Lo que nos hace dudar en relación con este extremo en este caso concreto es la circunstancia de que si bien los do-cumentos no tenían el carácter de auténticos para todo el mundo, quizá debiera concluirse que lo tenían en cuanto a los demandados por figurar en ellos la firma del tesorero del municipio de que dichos demandados son funcionarios.
Se sostiene, por último, por el cuarto señalamiento, que erró la corte al reconocer validez a la cesión del sueldo de enero cuando se trata de un acto nulo por ser contrario a la política pública, ya que la cesión se hizo antes de deven-garse el sueldo.
Llama la atención en verdad que los documentos no tie-nen fecha. Se declaró que se otorgaban el día último de cada mes, pero cuando se llegó al de enero, como el funcio-nario murió el 27 de dicho mes, hubo de reconocerse que lo había sido antes, vacilándose en la exacta fijación del día del otorgamiento.
Precisa, pues, concluir que por lo menos uno de los do-cumentos en que se basa la reclamación de Balasquide y ai que se le reconoció todo su valor por la corte de distrito, es nulo.
En el caso de Schmitt v. Dooling, reportado en 36 L.R.A. (N.S.) 881, 885, la Corte de Apelaciones de Kentucky, dijo:
“Se ha resuelto frecuentemente que un funcionario público no puede anticipar su salario; es decir, no'puede cederlo antes de estar vencido. La razón de esta regla, según la consignan todos los tribunales de este país y de Inglaterra, es que va contra el orden pú-blico permitir que eso se haga, por el fundamento de que sería en menoscabo del servicio permitir a un funcionario que perciba por anticipado su paga; que perdería interés en su trabajo; y que sus servicios serían por consiguiente menos valiosos.
*576“En Holt v. Thurman, 111 Ky. 84, 98 Am. St. Rep. 399, 63 S. W. 280, esta Corte tenía bajo consideración el derecho del abogado de una ciudad empleado por salario fijo, a ceder una parte del mismo que no había ganado, y, al resolver que no era una política pública sana permitirle que lo hiciera así, adoptó el texto que sobre esta ma-teria se halla en la American & English Encyclopedia of Law, vol. 2, 21 ed., pág. 1033, como expresivo de la mejor razón para la exis-tencia de la regla. El texto es como sigue: ‘La protección que así se extiende a los que se dedican al cumplimiento de deberes públicos no se basa en el motivo de su interés privado sino en la necesidad de lograr la eficiencia del servicio público, asegurándose de que los fon-dos provistos para su mantenimiento sean recibidos por aquellos que han de desempeñar el trabajo en los períodos fijados para su pago. La cesión de tales fondos antes de que hayan vencido perjudica la eficiencia del servicio público y es nula, tanto en ley como en equi-dad, por ser contra el orden público.- ’
“Un estudio de todas las autoridades que resuelven que es contra el orden público permitir a un funcionario del pueblo que tras-pase una parte no ganada de su salario demuestra que se basó en el mismo principio, a saber, que tales cesiones, de ser consentidas, se-rían en detrimento del servicio.”
T en el caso de Bangs v. Dunn, 66 Cal. 72, la Corte Su-prema del estado se expresó así:
“El apelante alega que la regla inglesa, que sostiene que una ce-sión por un funcionario de su salario antes de vencer es 'contraria al orden público y nula, no tiene aplicación al estado de cosas de este país. Así se resolvió en State Bank v. Hastings, 15 Wis. 78. Por otra parte, se resolvió por la Corte de Apelaciones de Nueva York que tal cesión era contraria al orden público y nula. (Bliss v. Lawrence, 58 N. Y. 442.) Creemos que la conclusión del tribunal de Nueva York está sostenida por el razonamiento más satisfactorio.”
Aunque no se estimara, pues, la existencia de la cosa juzgada, siempre procedería la revocación de la sentencia recurrida. En casos de mandamus debe surgir claro, pa-tente, el derecho del peticionario y el deber del demandado, para que esté justificada la expedición del auto, y aquí no surge de tal modo.
Ahora bien, ¿puede, habiendo en consideración *577todo lo expuesto, expedirse el auto a favor de los herederos del funcionario fallecido?
En primer lugar, cabe preguntar si habiéndose desesti-mado la primera solicitud de mandamus establecida directa-mente por los herederos de Martínez no quedó también en cuanto a ellos juzgada la cuestión. La respuesta tendría que contestarse en la negativa porque aquel caso en cuanto a ellos no quedó decidido por sus méritos como quedó en cuanto a Balasquide. La petición de los herederos se desestimó sim-plemente por no haber cumplido con el necesario requisito del requerimiento previo a los demandados. Cumplido ese requisito y negado el pago, pudieron impetrar entonces váli-damente el auxilio de la corte.
La segunda pregunta que cabe formular es la de si de-mostraron un derecho claro a percibir los haberes. A nues-tro juicio debe contestarse también en la negativa.
No es posible dejar de reconocer alguna fuerza a la praeba aportada por Balasquide. Ya dijimos que sólo procedía re-currir al remedio de mandamus cuando se trata de derechos claros por parte del demandante y de deberes imperativos por parte del demandado. Y aquí los documentos de cesión, cuatro de ellos, arrojan por lo menos sombra al derecho de los herederos a percibir los haberes devengados por su cau-sante, y bajo tales circunstancias el mandamus no procede.
Hasta que la contienda existente entre las partes no sea solucionada privadamente entre las mismas o hasta que una corte competente en el procedimiento adecuado la decida, no existirá un derecho claro al cobro por parte de alguien en este caso que deba ser ineludiblemente reconocido por los funcionarios del municipio deudor.
Por virtud de todo lo expuesto debe revocarse la senten-cia recurrida y negarse la expedición del auto tanto en cuanto-ai peticionario como en cuanto a los interventores, todo sin especial condenación de costas.